Exhibit 10.3

 

Execution Copy

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AND SECURITIES CONTRACT

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of
May 22, 2012 (this “Amendment”), between and among ACRC LENDER W LLC, a Delaware
limited liability company (“Seller”), ACRC HOLDINGS LLC, a Delaware limited
liability company (“Original Guarantor”), ARES COMMERCIAL REAL ESTATE
CORPORATION, a Maryland corporation having its principal place of business at
Two North LaSalle Street, Suite 925, Chicago, Illinois 60602 (“New Guarantor”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(“Buyer”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Repurchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of December 14, 2011 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”);

 

WHEREAS, in connection with the Repurchase Agreement, Original Guarantor
executed and delivered to Buyer a Guarantee Agreement, dated as of December 14,
2011 (the “Original Guarantee”);

 

WHEREAS, Seller, Buyer, Original Guarantor and New Guarantor have agreed, to
further amend certain provisions of the Repurchase Agreement in the manner set
forth herein; and

 

WHEREAS, Buyer, Original Guarantor and New Guarantor have agreed to terminate
the Original Guarantee and replace it with a new Guarantee Agreement from New
Guarantor (the “New Guarantee”) in the manner set forth below.

 

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller, New Guarantor, Original Guarantor and Buyer each hereby agree as
follows:

 

SECTION 1.                                        Amendments to Repurchase
Agreement.

 

(a)                                  The defined terms “Liquidity”, “Substitute
Guarantor” and “Substitute Guarantor Event” are hereby deleted from Article 2 of
the Repurchase Agreement.

 

(b)                                  The defined terms “Change of Control”,
“Guarantor”, “Maximum Amount” and “Specified Affiliate”, as set forth in
Article 2 of the Repurchase Agreement, are hereby amended and restated in their
entirety to read as follows:

 

--------------------------------------------------------------------------------


 

“Change of Control”:  The occurrence of any of the following events:  (a) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
classes of Capital Stock of Guarantor entitled to vote generally in the election
of directors, of thirty-five percent (35%) or more; (b) Guarantor shall cease to
own and control, of record and beneficially, directly or indirectly one-hundred
percent (100%) of the outstanding Capital Stock of Seller, or (c) Manager shall
cease to be one-hundred percent (100%) owned and controlled, of record and
beneficially, by Ares Management LLC or one or more of its Affiliates.

 

“Guarantor”:  Ares Commercial Real Estate Corporation, a Maryland corporation.

 

“Maximum Amount”:  $172,450,000, which Maximum Amount shall not be reduced upon
the repurchase of any Purchased Assets; provided, that on and after the Facility
Termination Date, the Maximum Amount on any date shall be the aggregate Purchase
Price outstanding for all Transactions as of such date, as such amount declines
over the term hereof as Purchased Assets are repurchased and Margin Deficits are
satisfied.

 

“Specified Affiliate”:  Interim Servicer, ACRC Lender C LLC, ACRC Holdings LLC
and Pledgor; provided, however, that if Seller or its Affiliates dissolve or
liquidate ACRC Holdings LLC at any time, then ACRC Holdings LLC shall thereupon
cease to be a Specified Affiliate.

 

(c)                                  Section 6.02(a) of the Repurchase Agreement
is hereby amended and restated in its entirety to read as follows:

 

Buyer has received the following documents:  (i) a Transaction Request, (ii) an
Underwriting Package, (iii) a Confirmation, (iv) a trust receipt and other items
required to be delivered under the Custodial Agreement, (v) with respect to any
Wet Mortgage Asset, a Bailee Agreement, (vi) all other documents, certificates,
information, financial statements, reports, approvals and opinions of counsel as
Buyer may require and (vii) evidence that Seller is in good standing in the
jurisdiction where the Underlying Mortgaged Property is located, to the extent
that Seller is then-currently required to do so under an applicable Requirement
of Law (provided, however, that with respect to any Wet Mortgage Asset, delivery
of the foregoing items in accordance with the provisions of Section 3.01(g) and
(h) shall be deemed to satisfy the conditions of Section 6.02(a) (unless
otherwise determined in the discretion of Buyer));

 

2

--------------------------------------------------------------------------------


 

(d)                                  The last sentence of Section 7.01 of the
Repurchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

On May 22, 2012, Guarantor has no Subsidiaries other than Seller, ACRC Lender C
LLC, ACRC Holdings LLC, ACRC Lender I LLC, ACRC Lender II LLC, ACRC Lender III
LLC and ACRC Lender LLC.

 

(e)                                  Section 7.17 of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

Seller is either a domestic partnership or a disregarded entity of a domestic
corporation, in each case for U.S. federal income tax purposes.

 

(f)                                    Section 8.04 of the Repurchase Agreement
is hereby amended and restated in its entirety to read as follows:

 

Seller shall not declare or make any payment on account of, or set apart assets
for, a sinking or similar fund for the purchase, redemption, defeasance,
retirement or other acquisition of any Equity Interest of Seller, Guarantor or
any Affiliate of Seller or Guarantor, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of Seller, Guarantor or any
Affiliate of Seller or Guarantor except that, at all times (a) prior to a
Default or Event of Default, Seller may declare and pay cash dividends or
distributions to Pledgor or Guarantor, and (b) Guarantor may declare and pay
cash dividends or distributions to its equityholders so long as Guarantor is
then-currently in compliance with all of the covenants, terms and conditions set
forth in the Guarantee Agreement; provided that Guarantor can declare and pay
such dividend whether or not a Default or an Event of Default has occurred, but
in no event shall the aggregate amount of cash permitted to be distributed in
each calendar quarter by Guarantor to its shareholders in respect of their stock
in Guarantor exceed the minimum amount necessary for Guarantor to continue to
qualify as a REIT and avoid the payment of income and excise Taxes.  For the
avoidance of doubt, nothing in this Agreement or any of the other Repurchase
Documents shall preclude Guarantor from declaring consent dividends in
accordance with Section 565 of the Code.

 

(g)                                 Section 8.07(b) of the Repurchase Agreement
is hereby amended and restated in its entirety to read as follows:

 

(b)                                 within one-hundred and twenty (120) days
after the end of each fiscal year of Guarantor, (i) the consolidated balance
sheets of Guarantor and its Subsidiaries as at the end of such fiscal year,
(ii) the related consolidated statements of income, retained earnings and cash
flows for such year, audited by a firm of accountants that is then approved by
the Public Company Accounting Oversight Board, setting forth in each case in
comparative form the figures for the previous year, (iii) an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall not be qualified as to scope of audit or

 

3

--------------------------------------------------------------------------------


 

going concern and shall state that said financial statements fairly present the
financial condition and results of operations of Guarantor and its Subsidiaries
as at the end of and for such fiscal year in accordance with GAAP, and (iv) a
Compliance Certificate;

 

(h)                                 Section 8.08 of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

Seller shall promptly notify Buyer of the occurrence of any of the following of
which Seller has Knowledge, together with a certificate of a Responsible Officer
of Seller setting forth details of such occurrence and any action Seller has
taken or proposes to take with respect thereto:

 

(a)                                  a Representation Breach;

 

(b)                                 any of the following:  (i) with respect to
any Purchased Asset or related Underlying Mortgaged Property: material change in
Market Value, material loss or damage, material licensing or permit issues,
material violation of Requirements of Law, discharge of or damage from Materials
of Environmental Concern, any other actual or expected event or change in
circumstances that could reasonably be expected to result in a default or
material decline in value or cash flow or if any Purchased Asset becomes a
Defaulted Asset, and (ii) with respect to Seller: violation of Requirements of
Law, material decline in the value of Seller’s assets or properties, an Internal
Control Event or other event or circumstance that could reasonably be expected
to have a Material Adverse Effect;

 

(c)                                  the existence of any Default, Event of
Default or material default under or related to a Purchased Asset, Mortgage Loan
Document, Indebtedness, Guarantee Obligation or Contractual Obligation of
Seller;

 

(d)                                 the resignation or termination of Interim
Servicer under the Servicing Agreement;

 

(e)                                  the establishment of a rating by any Rating
Agency applicable to Seller, Guarantor or any Specified Affiliate and any
downgrade in or withdrawal of such rating once established;

 

(f)                                    the commencement of, settlement of or
material judgment in any litigation, action, suit, arbitration, investigation or
other legal or arbitrable proceedings before any Governmental Authority that
(i) affects Seller, Guarantor or any Specified Affiliate, Purchased Asset,
Pledged Collateral or Underlying Mortgaged Property, (ii) questions or
challenges the validity or enforceability of any Repurchase Document,
Transaction, Purchased Asset or Mortgage Loan Document, or (iii) individually or
in the aggregate, if adversely determined, could reasonably be likely to have a
Material Adverse Effect;

 

4

--------------------------------------------------------------------------------


 

(g)                                 any change in Seller’s status as either a
domestic partnership or a disregarded entity of a domestic corporation, in each
case for U.S. federal income tax purposes; or

 

(h)                                 any change in Guarantor’s status as a REIT.

 

(i)                                    Section 8.12 of the Repurchase Agreement
is hereby amended and restated in its entirety to read as follows:

 

(a)                                  Seller will be a disregarded entity of
either a domestic partnership or a domestic corporation, in each case for U.S.
federal income tax purposes.

 

(b)                                 Guarantor will continue to qualify as a
REIT.

 

(j)                                    The last sentence of Section 9.02 of the
Repurchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

Seller shall have no direct parent other than Pledgor.

 

(k)                                Section 10.01(g) of the Repurchase Agreement
is hereby amended and restated in its entirety to read as follows:

 

a Change of Control occurs with respect to Seller, Guarantor or any Specified
Affiliate other than Pledgor;

 

(l)                                    Section 18.10 of the Repurchase Agreement
is hereby amended and restated in its entirety to read as follows:

 

All information regarding the terms set forth in any of the Repurchase Documents
or the Transactions shall be kept confidential and shall not be disclosed by
either Party to any Person except (a) to the Affiliates of such Party or its or
their respective directors, officers, employees, agents, advisors and other
representatives who are informed of the confidential nature of such information
and instructed to keep it confidential, (b) to the extent requested by any
regulatory authority or required by Requirements of Law, (c) to the extent
required to be included in the financial statements of either Party or an
Affiliate thereof, (d) to the extent required to exercise any rights or remedies
under the Repurchase Documents, Purchased Assets or Underlying Mortgaged
Properties, (e) to the extent required to consummate and administer a
Transaction, (f) to any actual or prospective Participant, Eligible Assignee or
Hedge Counterparty which agrees to comply with this Section 18.10, and (g) in
connection with a public market transaction of Guarantor, but only to the extent
such disclosure is legally required pursuant to an applicable Requirement of
Law; provided, that no such disclosure made with respect to any Repurchase
Document shall include a copy of such Repurchase Document to the extent that a
summary would suffice, but if it is necessary for a copy of any Repurchase
Document to be disclosed, all pricing and other economic terms set forth therein
shall be redacted before disclosure.

 

5

--------------------------------------------------------------------------------


 

(m)                              Exhibit E to the Repurchase Agreement is hereby
amended and restated in its entirety and replaced with Exhibit E to this
Amendment.

 

SECTION 2.                                        Conditions Precedent.  This
Amendment and its provisions shall become effective on the first date on which
this Amendment is executed and delivered by a duly authorized officer of each of
each Seller, Buyer, Original Guarantor and New Guarantor (the “Amendment
Effective Date”), so long as (i) New Guarantor has consummated its initial
public offering as a REIT and, in connection therewith has raised at least
$125,000,000 of equity capital in connection with its initial public offering or
within thirty (30) calendar days from the launch date of such initial public
offering, (ii) New Guarantor has executed and delivered the New Guarantee to
Buyer, together with all such related documents, instruments and/or opinions as
shall be required by Buyer and its counsel, as determined in their discretion,
and (iii) Seller and New Guarantor have paid a structuring fee to Buyer in an
amount equal to $623,273.96.

 

SECTION 3.                                        Termination of Existing
Guarantee.  The parties agree that, effective upon the execution and delivery of
the New Guarantee by New Guarantor, the Existing Guarantee is hereby terminated,
and Original Guarantor shall no longer have any liability to Buyer thereunder.

 

SECTION 4.                                        Representations, Warranties
and Covenants.  Each of Seller and New Guarantor hereby represents and warrants
to Buyer, as of the date hereof and as of the Amendment Effective Date, that
(i) each is in compliance in all material respects with all of the terms and
provisions set forth in each Repurchase Document to which it is a party on its
part to be observed or performed, and (ii) no Default or Event of Default has
occurred or is continuing.  Seller hereby confirms and reaffirms its
representations, warranties and covenants contained in the Repurchase Agreement.

 

SECTION 5.                                        Acknowledgement.  Seller,
Original Guarantor and New Guarantor hereby acknowledge that Buyer is in
compliance with its undertakings and obligations under the Repurchase Agreement
and the other Repurchase Documents.

 

SECTION 6.                                        Limited Effect.  Except as
expressly amended and modified by this Amendment, the Repurchase Agreement, the
New Guarantee, and each of the other Repurchase Documents shall continue to be,
and shall remain, in full force and effect in accordance with their respective
terms; provided, however, that upon the Amendment Effective Date, each
(w) reference therein and herein to the “Repurchase Documents” shall be deemed
to include, in any event, this Amendment, (x) each reference to the “Repurchase
Agreement” in any of the Repurchase Documents shall be deemed to be a reference
to the Repurchase Agreement as amended hereby, (y) each reference to the
“Guarantee” in any of the Repurchase Documents shall be deemed to be a reference
to the New Guarantee, and (z) each reference in the Repurchase Agreement to
“this Agreement”, this “Repurchase Agreement”, “hereof”, “herein” or words of
similar effect in referring to the Repurchase Agreement shall be deemed to be
references to the Repurchase Agreement as amended by this Amendment.

 

SECTION 7.                                        Counterparts.  This Amendment
may be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.  Delivery of an

 

6

--------------------------------------------------------------------------------


 

executed counterpart of a signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.

 

SECTION 8.                                        Expenses.  Seller and New
Guarantor agree to pay and reimburse Buyer for all out-of-pocket costs and
expenses incurred by Buyer in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and disbursements of Cadwalader, Wickersham & Taft LLP, counsel to Buyer.

 

SECTION 9.                                        GOVERNING LAW.

 

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
OR IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS
OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

[SIGNATURES FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

 

SELLER

 

 

 

 

 

ACRC LENDER W LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Timothy B. Smith

 

 

Name: Timothy B. Smith

 

 

Title: Vice President

 

 

 

 

 

BUYER

 

 

 

 

 

WELLS FARGO BANK, N.A., a national banking association

 

 

 

 

 

By:

/s/ John Nelson

 

 

Name: John Nelson

 

 

Title: Managing Director

 

 

 

 

 

NEW GUARANTOR

 

 

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation

 

 

 

 

 

By:

/s/ Timothy B. Smith

 

 

Name: Timothy B. Smith

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

ORIGINAL GUARANTOR

 

 

 

 

 

ACRC HOLDINGS LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Timothy B. Smith

 

 

Name: Timothy B. Smith

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

[    ] [  ], 20[  ]

 

Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-160, 12th Floor
Charlotte, NC 28202

 

Attention:  Karen Whittlesey

 

Re:                               Master Repurchase and Securities Contract,
dated as of December 14, 2011, (the “Agreement”), between ACRC Lender W LLC
(“Seller”), and Wells Fargo Bank, National Association (“Buyer”)

 

This Compliance Certificate is furnished pursuant to the above Agreement. 
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the respective meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                       I am a duly elected Responsible Officer
of Guarantor.

 

2.                                       All of the financial statements,
calculations and other information set forth in this Compliance Certificate,
including in any exhibit or other attachment hereto, are true, complete and
correct as of the date hereof.

 

3.                                       I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and financial condition of Guarantor during
the accounting period covered by the financial statements attached hereto (or
most recently delivered to Buyer if none are attached).

 

4.                                       The examinations described in the
preceding paragraph did not disclose, and I have no knowledge of, the existence
of any condition or event which constitutes an Event of Default or Default
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Compliance Certificate (including after
giving effect to any pending Transactions requested to be entered into), except
as set forth below.

 

--------------------------------------------------------------------------------


 

5.                                       Attached as Exhibit 1 hereto are the
financial statements required to be delivered pursuant to Section 8.07 of the
Agreement (or, if none are required to be delivered as of the date of this
Compliance Certificate, the financial statements most recently delivered
pursuant to Section 8.07 of the Agreement), which financial statements, to the
best of my knowledge after due inquiry, fairly and accurately present in all
material respects, the consolidated financial condition and operations of
Guarantor and the consolidated results of its operations as of the date or with
respect to the period therein specified, determined in accordance with GAAP.

 

6.                                       Attached as Exhibit 2 hereto are the
calculations demonstrating compliance with the financial covenants set forth in
Section 8.05 of the Agreement and in Section 9 of the Guarantee Agreement, each
for the immediately preceding fiscal quarter.  Notwithstanding the foregoing, to
the extent that Exhibit 2 is not attached hereto, the certification set forth in
the preceding sentence shall incorporate by reference the calculations set forth
on Exhibit 2 to the most recently dated Compliance Certificate that included a
certified copy of the required calculations.

 

7.                                       To the best of my knowledge, Seller
has, during the period since the delivery of the immediately preceding
Compliance Certificate, observed or performed all of its covenants and other
agreements in all material respects, and satisfied in all material respects
every condition, contained in the Agreement and the other Repurchase Documents
to be observed, performed or satisfied by it, and I have no knowledge of the
occurrence during such period, or present existence, of any condition or event
which constitutes an Event of Default or Default (including after giving effect
to any pending Transactions requested to be entered into), except as set forth
below.

 

Described below are the exceptions, if any, to the above paragraph, setting
forth in detail the nature of the condition or event, the period during which it
has existed and the action which the Guarantor or Seller has taken, is taking,
or proposes to take with respect to such condition or event:

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto,  or otherwise covered by this Compliance
Certificate, are made and delivered as of
                                      , 20    .

 

 

 

 

 

Name:

 

Title:

 

Exhibit 1: Financial Statements

Exhibit 2: Financial Covenant Compliance Calculations

 

--------------------------------------------------------------------------------